PER CURIAM.
This writ of error has been argued twice, but we regret to find ourselves still uncertain about the meaning (taken as a whole) of the litigated clauses in this contract, as the case comes before us at a stage when no testimony has been taken. We hope and expect that these difficulties may be removed when the testimony discloses the situation of the parties at the date of the agreement, and that what is now obscure may thus, if possible, be cleared up. Solely for this reason we feel constrained to reverse the judgment, and to direct the District Court to proceed to a trial.